Shulman, Presiding Judge.
This is an appeal from an order of the superior court reversing an award of the State Board of Workers’ Compensation. We reverse the judgment of the superior court and, accordingly, affirm the award entered by the state board.
The superior court’s order declared that there was no evidence to support the board’s finding of fact and conclusions of law. We disagree.
There was evidence presented at trial to support the board’s determination that claimant, a truck driver, suffered an injury to his back during the course of his employment (in two accidents which occurred in 1972), and that the gradual worsening of his condition resulted in his inability to work after June 11,1979. (It was stipulated that the defendant-employer had notice within 30 days of June 1, 1979, the last day claimant actually worked, that claimant was seeking workers’ compensation benefits.)
The evidence presented before the board authorized the board to determine that claimant suffered a new injury and that his claim was timely filed within one year from the date he was forced to cease his employment. See, e.g., Employers Fire Ins. Co. v. Heath, 152 Ga. App. 185 (262 SE2d 474); City of Atlanta v. Thornton, 150 Ga. App. 571 (258 SE2d 192). Since claimant’s claim was thus timely and since the board’s award was supported by the evidence, the superior court’s reversal of the board’s award was error. See Howard Sheppard, Inc. v. McGowan, 137 Ga. App. 408 (1) (224 SE2d 65).
*153Decided January 15, 1981.
Jack Helms, for appellant.
O. Wayne Ellerbee, for appellee,

Judgment reversed.


Quillian, C. J., and Carley, J., concur.